NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 6, 14, and 16 are pending in the application.
Drawings
The objections to the drawings have been withdrawn.
The figures which were in the body of the specification have been removed from the specification and made into separate drawings.
Specification
The objections to the specification have been withdrawn.
Claim Objections
The objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
The rejection of claim 3 under §112(b) has been addressed by the cancellation of claim 3.  The rejection is withdrawn.
The rejection of claim 13 under §112(d) has been addressed by the cancellation of claim 13.  The rejection is withdrawn.
Allowable Subject Matter
Claims 6, 14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference from Toutant, et al., US 9,478,075, teaches a vehicle safety-inspection apparatus with sensors and receivers, using a 360-degree walk-around process. With regards to independent claims 6 and 14, Toutant, taken either independently or in combination with other prior art references of record, fails to teach or render obvious a walkaround system with sensors and a transmission fob, where transmission fob is within a set distance of the sensors; an interrupt signal is sent to the system to close a circuit upon completion of the walkaround, wherein the interrupt is further configured to provide the complete circuit with a gear shift solenoid of the vehicle, where shifting of the regulated vehicle is prevented until completion of the 360 walk-around.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661